FILE COPY



       Ex Parte Santiago
       LaqueAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 24, 2014

                                           No. 04-14-00186-CV

                                     EX PARTE Santiago LAQUE

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On March 20, 2014, relator filed an original pro se petition for writ of habeas corpus. The
court has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on March 24th, 2014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 2002EM505113, styled In the Interest of N.A.L., A Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Eric Rodriguez presiding.